Case 2:14-cv-05577-MWF-MRW Document 248 Filed 11/05/18 Page1of7 Page ID #:8432

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 14-5577 MWF (MRWx) Date November 5, 2018

 

Title Jordan-Benel v. Universal City Studios

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER RE: DISCOVERY MOTIONS
1. This is a civil action for copyright infringement. Plaintiff Jordan-Benel contends

that he developed an idea that became the basis for the film “The Purge” and its successful
progeny. The film’s author, Defendant DeMonaco, argues that he independently wrote the film
long before Plaintiff began circulating his iteration of the story. To back this up, the Film
Defendants (that is, Mr. DeMonaco and various entertainment industry entities) point to e-mails
and draft screenplays that pre-date Mr. Jordan-Benel’s work.!

2. Earlier in the action, Plaintiff and his forensic computer expert claimed that there
were anomalies with the electronically-generated evidence (the e-mails and computer files) that
they received from the defense. After extended proceedings, the Court ordered the Film
Defendants to produce some of those items in native format (that is, in their original format as
used in the software or application that generated them) to “allow a limited amount of additional
discovery” regarding the documents’ metadata. (Docket # 190 at 1.)

3. That supplemental discovery led to the two pending motions. Plaintiff moved to
compel the production of several thousand more electronic records in native format. Plaintiff
contends that he has “compelling evidence that numerous files were manipulated, manufactured,
or modified” and “are not authentic.” (Docket # 207 at 10-11.)

 

I To be fair, the Film Defendants also rely on other evidence to lay out the “independent

creation” defense, including Mr. DeMonaco’s handwritten notebooks, contemporaneous testimony of
percipient witnesses, etc.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 7
Case 2:14-cv-05577-MWF-MRW Document 248 Filed 11/05/18 Page 2of7 Page ID #:8433

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

Case No. CV 14-5577 MWF (MRWx) Date November 5, 2018
Title Jordan-Benel v. Universal City Studios
4. The Film Defendants disagree. They moved for a protective order to shut down

Plaintiff's “abusive discovery gamesmanship” because the “tampering accusations have been
refuted” by the parties’ cumulative forensic analysis. (Docket # 213 at 7, 8.)

5. The Court reviewed the parties’ extensive motion submissions, and the reports,
declarations, and cross-declarations of their expert analysts. The Court also conducted another
extensive hearing with the lawyers (all after hearing approximately 10 hours of live testimony
several weeks ago). The Court now concludes that there is no basis to require the Film
Defendants to produce thousands of e-mails in native format as Plaintiff requests. As for the
draft screenplay files, though, the Court will allow a minimal amount of further sampling of
these items in native format. The motions to compel and for a protective order are therefore
granted in part and denied in part as set forth below.

OK Ok

6. The Court repeats its earlier iteration of the key principles involved in discovery
motions such as these. First, a litigant is entitled to conduct pretrial discovery regarding “any
nonprivileged matter that is relevant to a party’s claim or defense.” Fed. R. Civ. P. 26(b)(1).
Second, relevant discovery must be “proportional to the needs of the case, considering [1] the
importance of the issues at stake in the action, [2] the amount in controversy, [3] the parties’
relative access to relevant information, [4] the parties’ resources, [5] the importance of the
discovery in resolving the issues, and [6] whether the burden or expense of the proposed
discovery outweighs its likely benefit.” Id.

7. Analysis of electronic files in native format — particularly when there is a credible
basis to believe that materials have been altered — can play a significant role in litigation. Singh
v. Hancock Natural Resources Group, Inc., 2017 WL 710571 at *7 (E.D. Cal. 2017) (“Plaintiffs
previously produced e-mails that appeared to have been altered[.| Plaintiffs’ refusal to comply
with the Court’s order to produce the metadata for the e-mails — which would reveal the
alterations — strongly suggests this is the correct conclusion.”); Hullinger v. Anand, No. CV 15-
7185 SJO (FFMx), 2016 WL 7444623 at *3, 6 (C.D. Cal. 2016) (ordering production of
metadata where document production had “readability issues” and e-discovery vendors
prevented from meeting to resolve “garbled” data fields).

 

8. The decision of whether to require the production of materials in native format is
itself governed by the standard rules of relevance and proportionality. See. e.g., Bailey v. Alpha
Technologies Inc., 2017 WL 2378921 at *2 (W.D. Wash. 2017) (“the Court finds that metadata

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 7
Case 2:14-cv-05577-MWF-MRW Document 248 Filed 11/05/18 Page 3of7 Page ID #:8434

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 14-5577 MWF (MRWx) Date November 5, 2018

 

Title Jordan-Benel v. Universal City Studios

 

and native format production are relevant and proportional to the needs of discovery” in action).
A party seeking extensive native format discovery may be required to demonstrate more than “a
few isolated examples” or “a few alleged discrepancies” with an electronic production,
especially in the absence of proof that a producing party’s “preservation and production of ESI
was inadequate.” Larsen v. Coldwell Banker Real Estate Corp., No. SA CV 10-401 AG
(MLGx), 2012 WL 359466 at *7-8 (C.D. Cal. 2012). “A producing party should not be required
to undertake more heroic efforts merely because the party seeking discovery is suspicious of the
efforts undertaken by the producing party.” Id. at *8 (quoting The Sedona Principles: Best

Practices Recommendations & Principles for Addressing Electronic Document Production,
Principle 7, at comment 6.a).

 

9. A district court’s ruling on a discovery motion, including issues regarding the
“proportionality” component of Rule 26(b)(1), “are ordinarily reviewed for abuse of discretion.”
Stevens v. Corelogic, Inc., 899 F.3d 666, 676 (9th Cir. 2018).

OK Ok

10. Inits previous orders in July and August 2018 (Docket # 175, 190), the Court
found that the balancing of the Rule 26(b)(1) factors tipped somewhat in favor of allowing
additional electronic discovery. Evidence of the timing of Mr. DeMonaco’s creation of the
Purge-related materials was potentially relevant to the claims and defenses in the case. The
Court also easily worked its way through the first four factors, finding that additional evidence
about the electronic evidence was proportional to the issues in the case, the amount of money in
dispute, and the Film Defendants’ superior resources and access to the info [factors 1-4].

11. But the Court now has additional technical reports from the parties’ experts.
Those reports are based on the results of forensic work after the August evidentiary hearing.
This information now leads the Court to a different conclusion about the potential value of
additional, prolonged inquiry into the provenance of Mr. DeMonaco’s electronic materials
[factors 5-6].

12. Plaintiff's computer expert previously testified about anomalies he observed with
various e-mails that Mr. DeMonaco sent and received with versions of the Purge screenplay.
The Court concluded that Plaintiff demonstrated “colorable” suspicions about certain items. On
that basis, the Court ordered the Film Defendants to produce those items in native format to
allow for a more complete analysis of them. (Docket # 190.)

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 3 of 7
Case 2:14-cv-05577-MWF-MRW Document 248 Filed 11/05/18 Page4of7 Page ID #:8435

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 14-5577 MWF (MRWx) Date November 5, 2018

 

Title Jordan-Benel v. Universal City Studios

 

13. The result today: “FTI analyzed this information for anomalies and noted no
irregularities.” The tech analyst further noted that the e-mail metadata “do support authenticity”
of the e-mails, even though the expert contended that other observations prevented him from
concluding “with certainty the authenticity of these e-mails.” (Docket # 211-3 at 10.)

14. If further technical review of the most suspicious e-mails on Plaintiffs wish list —
remember that the Court let Plaintiff pick the e-mails to be analyzed — then analysis of less
suspicious (or, more fairly, non-suspicious) e-mails is less likely to lead to valuable results. The
unexceptional results of the previous tranche of additional discovery significantly undermine
Plaintiff's claim that data from many more of the DeMonaco emails is remotely proportional at
this stage.?

15. Plaintiff's motion and expert report then pivot to alleged discrepancies in another
e-mail chain not previously brought to the Court’s attention for which Plaintiff neither asked for
nor analyzed metadata. Plaintiff contends that the face of that e-mail raises concerns about the
legitimacy of communications involving the producer of the Purge films. (Docket # 211-3 at 8.)

16. _—_Let’s put aside the “whack-a-mole” nature of Plaintiff's evolving complaints about
e-mails that he’s possessed for months. The defense expert presented a thorough, convincing,
and supported explanation for the perceived date-omission issue that Plaintiff raised (save for
the 1Pad-invention-date tangent discussed at the hearing). (Docket # 213-3 at 8-11.) Moreover,
the defense lawyers suggested that they are willing to provide the producer’s e-mails to Plaintiff
in native format anyway. (Docket # 224-7.) That moots the need for more discovery regarding
this e-mail trail from Mr. DeMonaco’s e-mail, and thins Plaintiff's evidentiary submission even
more.

17. Bottom line — Plaintiff does not convincingly demonstrate to the Court that a
deeper dive into the many e-mails will produce any evidence to resolve Plaintiff's suspicions

 

The lone exception is Plaintiff's strained analysis of an e-mail trail from January 22,

2010. Plaintiff contends that his expert’s time-zone-based analysis led him to conclude — without
reference to the available metadata — that the email “was edited or manufactured and is not authentic.”
(Docket # 211-3 at 8 (dramatic emphasis in original).) The defense convincingly relied on the very
metadata that Plaintiff demanded to show that the e-mails were properly sequenced based on the
independent local time of AOL’s servers. That explanation was ingeniously bolstered by non-
DeMonaco e-mails that the Film Defendants’ expert was able to present with the same phenomenon.
(Docket # 213-4 at 8-12.) Plaintiff's expert offered no credible response. (Docket # 226-6 at 13.)

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 4 of 7
Case 2:14-cv-05577-MWF-MRW Document 248 Filed 11/05/18 Page5of7 Page ID #:8436

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 14-5577 MWF (MRWx) Date November 5, 2018

 

Title Jordan-Benel v. Universal City Studios

 

about their authenticity. That raises real doubt about the relevance and proportionality of his
updated discovery demand. The Court exercises its discretion under Rule 26 to deny the request
for native examination of all of the DeMonaco e-mails. Singh, 2017 WL 710571 at *7; Bailey,
2017 WL 2378921 at *2; Stevens, 899 F.3d at 676.

% OK Ok

18. Then there’s Plaintiff's continued complaints about the “Final Draft” software
files with which Mr. DeMonaco generated numerous iterations of the screenplays. Plaintiff
argues that date and textual anomalies in some of those documents demonstrate “unusual
manipulation including backdating the creation date.” (Docket # 209 at 11.) The FTI analyst
based that statement on his analysis of “Final Draft,” the program’s settings, and its functions
when he installed a mid-2000s version of the software on a mid-2000s computer for testing.
(Docket # 209 at 7-9, 211-3 at 11-19.)

19. The FTI expert insists that he could not replicate some of the alleged discrepancies
and formatting modifications in the manner that Mr. DeMonaco described in his deposition and
declaration. In response, the defense attacked FTI’s methodology — particularly the use of a
Windows-based device rather than an Apple computer that Mr. DeMonaco actually used — and
other aspects of Plaintiff's analysis of the Final Draft materials. (Docket # 213-3 at 11-20.)

20. This component of the parties’ dispute appears to derive from Mr. DeMonaco’s
own (inadvertent?) involvement in the data management portion of the case. The defense
presented evidence that Mr. DeMonaco’s personal computer — the one on which the Final Draft
files had apparently been generated and stored — crashed in early 2009. That (a) prevented him
from producing the original device in this civil litigation years later, and (b) led him to
reconstruct those files by downloading them from his AOL e-mail account. And then,

(c) Mr. DeMonaco personally transferred materials from his current computer to his lawyers and
their tech advisors after the lawsuit began. (The Epiq staff may have directly re-done some of
the imaging at a later time.) That may have involved opening files and printing / saving the
items in PDF format.

21. Could analysis of this information lead one to conclude that Mr. DeMonaco
falsified or tampered with these files to gain an advantage in this lawsuit? Perhaps. Could there
be a plausible, non-nefarious explanation for the observed data glitches? Same response. But
the perceived defects with the data may route back to Mr. DeMonaco’s unfortunate role in
handling this data. There remains a concern about the adequacy of the preservation of this

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 5 of 7
Case 2:14-cv-05577-MWF-MRW Document 248 Filed 11/05/18 Page 6éof7 Page ID #:8437

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 14-5577 MWF (MRWx) Date November 5, 2018

 

Title Jordan-Benel v. Universal City Studios

 

material, particularly after the commencement of the litigation. Larsen, 2012 WL 359466 at
*7-8. Additional limited discovery in this area does not seem unreasonable, particularly given
the centrality of the screenplay files (rather than the corroborative e-mails) to Plaintiff's claims
and the defense’s assertions.

 

22. But there are hundreds of those files, too. And, in response to the Court’s direct
questions, the parties’ lawyers could not articulate a principled method for moving forward with
this prong of discovery in a proportional way. Plaintiff says he needs all of the files for a
comprehensive review, while the Film Defendants argue that none should be turned over. In an
absolutely discretionary decision, the Court directed Plaintiff to pick twenty additional Final
Draft files for review in native format. That figure was intended to allow Plaintiff the
opportunity to examine a reasonably broad amount of data (each screenplay file appears to
exceed 100 pages of text) without unduly burdening the defense or focusing on irrelevant
materials.? The parties are further directed to meet and agree upon other system files/data that
reasonably should be produced with the specified Final Draft items.*

% OK Ok

23. The Court makes no finding at present about whether to award Rule 37(a)(5) fees.
The parties are directed to separately submit their fee requests (if desired) and the appropriate
statements regarding “substantial justification” under the rule.

24. The Court also memorializes its finding regarding the sealing of materials
associated with these discovery motions. The Court finds good cause to order that the
evidentiary materials submitted in the course of the motion practice (which include expert
reports, raw e-mails with personal identifiers, etc.) be filed under seal. Oliner v. Kontrabecki,
745 F.3d 1024, 1026 (9th Cir. 2014). However, the parties must file unsealed, publicly-
accessible versions of their briefs by Friday, November 9. If minimal redactions are necessary

 

3 The Court rejects Plaintiff's contention that any burden on Plaintiff under Rule 26 “is

minimal” given that the electronic evidence has already been secured and need only be produced with a
few hours’ work. (Docket # 207 at 14.) As is manifest from the docket, there is an ever-increasing cost
associated with the forensic discovery process for both sides. An order requiring a massive production
of more data will undoubtedly run up those costs — with fading hope of resolving the controversy.

4 Plaintiff also sought to reopen the deposition of Mr. DeMonaco. However, at the motion

hearing, Plaintiff's lawyers were unable to explain the need for further questioning. The request to
reopen his deposition is denied without prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 6 of 7
Case 2:14-cv-05577-MWF-MRW Document 248 Filed 11/05/18 Page 7of7 Page ID #:8438

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 14-5577 MWF (MRWx) Date November 5, 2018

 

Title Jordan-Benel v. Universal City Studios

 

for privacy reasons (FRCP 5.2 and Local Rule 5.2.1), appropriately redacted versions may be
filed.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 7 of 7
